Pee Cueiam.
The prosecutor of this writ of certiorari was chief of police of North Arlington and after charges preferred, and hearing, he was dismissed.
There were three charges. Briefly stated they were:
(1) That he sent a letter to the mayor and common council criticising the schedule of duties as ordered by the mayor and chairman of the police committee, which was subversive *539of the good order and discipline of the force; (2) that he refused to take a complaint desired to be made by one Tony Schultz against Julius Schultz, his assailant, although it was his duty so to do as he well knew, and (3) that he was guilty of malfeasance in that he purchased ten gallons of gasoline for an automobile which he was using exclusively for pleasure purposes on February 6th, 1931, and that he purchased twelve gallons of gasoline and six quarts oE oil for his own private automobile, and had the cost thereof charged to the borough without being authorized so to do.
He was convicted on all three charges and dismissed.
We think that there was evidence from which the mayor and council were justified in finding him guilty of all three charges. The rule in such case as this is that we do not weigh the evidence for the purpose of possibly reaching a different conclusion upon the weight of it. If the evidence furnishes a rational basis for the judgment we do not disturb it. Reilly v. Jersey City, 64 N. J. L. 508. The evidence in this case amply met this test.
The order and judgment of dismissal will be affirmed, but without costs.